CONCURRING OPINION
By PHILLIPS, PJ.
Defendant appealed to this court on questions of law from a judgment of the court of common pleas in the amount of $7440.00 entered upon a finding of a judge thereof for plaintiff in her action against defendant, her husband, to recover, together with costs of $10.00, a judgment against him for temporary alimony of $20.00 a week decreed her by the Supreme Court of Westchester County, New York, on November 21, 1952, in her action for separate maintenance filed in that court on November 10, 1945.
The parties were married in New York City, N. Y., on January 17, 1943, and lived together thereafter for two years as husband and wife in Ossining, New York.
The evidence discloses that defendant was duly and regularly served with summons in plaintiff’s action in Westchester County, New York, for separate maintenance; that the amount, nor any part, of the decree of the New York court or judgment of the Ohio court has ever been paid by defendant to plaintiff, that during the year 1945 defendant established his residence in Youngstown and has lived in Youngstown and been employed there since that year, during which time plaintiff did not live with him in Youngstown as his wife. There is disputed evidence that defendant established his residence in Youngstown for the purpose of evading payment of alimony to plaintiff.
Defendant claims that the alimony order was entered without his knowledge or the knowledge of Attorney Thomas H. Barnes.
Personal service of a copy of plaintiff’s affidavit filed with the Supreme Court of Westchester County, New York, on November 5, 1952, asking for an order to show cause and for a money judgment to be entered in her favor for $7440.00 and court costs of $10.00 was made upon Attorney Thomas H. Barnes, who represented defendant last in 1945. Upon receipt *249of that service Attorney Thomas H. Barnes advised that court by affidavit filed by him, and not as attorney for defendant, that he had not seen nor heard from defendant for more than seven years, and during that time had not and did not then consider himself his attorney.
The judgment for $7450.00 was entered subsequent to the execution and filing of such affidavit.
The trial court found and held that:—
“* * * the court finds in favor of the plaintiff and against the defendant.
“The court further finds that the defendant, Anthony Tritto, is indebted to the plaintiff, Sophia Tritto, in the amount of $7,450.00.
“The court further finds that the defendant’s attorney in New York State, not having been discharged in the manner as prescribed in Rule 56 of the Rules of Civil Practice, his authority as to the adverse party continues unabated, Hendry v. Hilton App. Div. 12-30, 1953, N. Y. Journal Jan. 19, 1954; by virtue of the last sentence of Section 1171-B of the N. Y. Civil Practice Act, the judgment of the New York Court is not subject to modification, but is final; the judgment being valid in New York per authority cited in the briefs, Ohio must give full faith and credit to it, 117 Oh St 558 and other citations; this court holds Rule 56 to be constitutional, although whether the U. S. Supreme Court will so hold as applicable to a defendant who is no longer a resident or citizen of New York state is an open question.
“Wherefore, it is ordered, adjudged and decreed that the plaintiff, Sophia Tritto, recover of the defendant, Anthony Tritto, the sum of $7,450.00, together with the costs herein made, and execution is awarded therefore; to all of which defendant, by his counsel, excepts.”
By assignments of error defendant contends:—
“1. The court of common pleas erred in its findings and judgment for the plaintiff.
“2. The court erred in the rejection of evidence offered by the defendant-appellant, to which rejection of evidence the defendant-appellant at the time excepted.
“3. The findings and judgment of the trial court is not sustained by sufficient evidence and is contrary to law.
“4. The findings and judgment of the trial court is contrary to the manifest weight of the evidence.
“5. The opinion, finding, order and judgment of the common pleas court for plaintiff-appellee and overruling defendant-appellant’s motion for a new trial are not based upon or supported by either the manifest weight of the evidence or any evidence, but in fact unsupported by and are contrary to the evidence and contrary to law.”
Defendant contends that the “questions presented” are:—
“Whether the rules of court 56 and Civil Practice Act of New York, Sec. 240, Sec. 1169, 1170 and Sec. 1171-b are applicable to a non-resident defendant, and if so, whether proper notice was served upon the nonresident defendant, Anthony Tritto?
“Whether court rule 56 and civil Practice Act Sec. 240, Sec. 1169, 1170 and Sec. 1171-b are constitutional and applicable so far as affecting *250the substantial rights of a defendant who is no longer a resident or citizen of the state of New York.”
In a word defendant’s contention with reference to the questions presented is:—
“* * * that the alleged judgment of November 21, 1952, by the New York court is void because proper notice was not served on the defendant; that the relation of attorney and client was of limited employment for the sole purpose of the motion for temporary alimony, that personal knowledge and written notice was given to Mr. Lauterbach, Attorney for plaintiff, and also to the New York court prior to the entering of the alleged judgment upon which this action is based; that the temporary order for alimony was not a final judgment and was subject to modification; and therefore the trial court in the case at bar erred in finding for the plaintiff.”
Plaintiff contends that the Supreme Court of Westchester County, New York, had jurisdiction over defendant’s person to enter judgment against him because such judgment is valid and enforceable in Ohio “according as it is - or is not valid in the state of rendition (23 O. Jur. Sec. 470, Page 790, Armstrong v. Armstrong, 117 Oh St 558)”; that “irregularities in the rendition of a foreign judgment can not be questioned in the courts of this state. Goodrich v. Jenkins, Wright, 348; Sipes v. Whitney, 30 Oh St 69; Armstrong v. Armstrong, 117 Oh St 558.”
In the syllabi of the case of Armstrong v. Armstrong, supra, the supreme court said:—
“A judgment for alimony payable in installments rendered upon entering a decree for divorce constitutes a final judgment within the full faith and credit clause of the Federal Constitution so far as accrued installments are concerned, no modification of the decree having been made prior thereto, unless it appear from the law of the jurisdiction wherein the decree was granted that the power of modification expressly retained extends to accrued as well as to future installments of alimony.
“Where a divorce was regularly decreed by a Kentucky court and a sum payable in installments was awarded as alimony and for the support and maintenance of children of the parties and there has been no modification of such judgment it will be enforced by the courts of Ohio under the full faith and credit clause of the Federal Constitution.”
In the body of the opinion written in the Armstrong case' the supreme court at page 566 said:—
“ ‘If the husband moves out of the jurisdiction of the court, and so remains continuously for a long period of time, he renders the statute nugatory and the court without power to act further. Such a litigant ought not be permitted to evade the letter and spirit of the statute as applied to himself, and at the same time use it as a weapon against his helpless adversary.’ ”
In the case of Bowling v. Bowling, 62 Abs 178, the court held that accrued installments of alimony is a final judgment which is enforceable in Ohio.
In the case of Appel v. Appel, 78 Oh Ap 53, a wife sued her husband in Ohio on a New York judgment for alimony in the sum of $700.00. The husband contended that the order made by the New York Court was *251contrary to law and not a final judgment; and accordingly was not entitled to full faith and credit because it was subject to modification by the New York Court. In that case the court of appeals for Frankklin County, relying on the rule announced in Armstrong v. Armstrong, supra, in a well reasoned opinion, held:—
“A judgment rendered by a court in the state of New York for $700.00 for unpaid installments of alimony under a section of the Civil Practice Act of that state which provided that ‘the court may make an order directing the entry of judgment for the amount of such arrears, * * * Such judgment may be enforced by execution or in any other manner provided by law for the collection of money judgments’ is a final judgment on which suit may be brought in the courts of this state and is entitled to full faith and credit under the ‘full faith and credit’ clause of the United State Constitution.”
In the case of Barber v. Barber, 323 U. S. 77, a North Carolina Court of competent jurisdiction upon authority of a statute of that state similar to the New York statute, involved in the case we review, entered judgment for the wife against her husband for alimony in arrears. A suit testing the full faith and credit of such judgment was commenced in Tennessee. In that case the Supreme Court of the United States said:—
“We do not find in the language on which the Tennessee court relied any clear or unequivocal indication that the judgment for arrears of alimony, on which execution was directed to issue, was itself subject to modification or recall. True, as the opinion of the North Carolina court states, the judgment for arrears of alimony was not a final judgment in the separation suit. As to future alimony payments not merged in the money judgment, the allotments ordered are, by the terms of the statute, subject to modification. * * *.
“* * * The present judgment is on its face an unconditional adjudication of petitioner’s right to recover a sum of money due and owing which, by the law of the state, is a debt.”
See also Woodward v. Woodward, 16 Oh Ap 12.
Reserving momentarily for consideration the question raised by defendant that the judgment of the New York court is invalid because no personal service was obtained on him when he was a resident of Ohio, but rather on Attorney Thomas H. Barnes in New York state, which judgment was rendered subsequent to receipt of notification by his attorney that he considered himself defendant’s attorney no longer, it is apparent to me from the cited authorities that if the judgment for unpaid installments of alimony was duly and regularly rendered in a court of competent jurisdiction in New York such judgment is enforceable in Ohio under the comity clause of the Federal Constitution.
This conclusion brings me to consider forthwith the question whether the judgment sought to be enforced in Ohio was duly and regularly rendered in New York.
Section 1171-b of the New York civil Practice Act, under which the judgment involved in the case we review was entered, provides:—
“Where the husband, in an action for divorce, separation, annulment, or declaration of nullity of a void marriage, or a person other than the *252husband when an action for an annulment is maintained after the death of the husband, makes default in paying any sum of money as required by the judgment or order directing the payment thereof, the court in its discretion may make an order directing the entry of judgment for the amount of such arrears, or for such part thereof as justice requires having regard to the circumstances of the respective parties, together with ten dollars costs and disbursements. The application for such order shall be upon such notice to the husband or other person as the court may direct. Such judgment may be enforced by execution or in any other manner provided by law for the collection of money judgments. The relief herein provided for is in addition to any and every other remedy to which the wife may be entitled under the law; provided that when a judgment for such arrears or any part thereof shall have been entered pursuant to this section, such judgment shall thereafter not be subject to modification under the discretionary power granted by this section; and after the entry of such judgment the judgment creditor shall not thereafter be entitled to collect by any form of remedy any greater portion of such arrears than that represented by the judgment so entered (Am. L. 1940 ch. 226, in effect Sept. 1; L. 1947 ch. 713. in effect Sept. 1; L. 1948 ch. 212, in effect March 21).”
Acting under authority of that section of the New York Civil Practice Act, upon the filing by plaintiff of her affidavit on September 5, 1952, in which she sought an order, to reduce delinquent installment alimony payments to judgment, the judge of the New York court in his discretion, which there is no evidence or claim he abused, ordered service of such affidavit made on Attorney Thomas H. Barnes.
In discussing Section 1171-b in the case of Muller v. Muller, 54 N. Y. S. (2d) 462, the court said:—
“The statute providing that application for order in separation action directing entry of judgment for amount of alimony arrears shall be upon such notice to husband as court may direct does not require personal service upon husband and contemplates that court will direct that service shall be made in a manner in keeping with particular circumstances which may be involved.”
In this case I believe that service upon Attorney Thomas H. Barnes prior to final judgment being rendered under Section 1171-b is valid under the New York law and is good service binding the defendant. Rosenthal v. Rosenthal, 193 N. Y. S. 702.
In the case of Hendry v. Hilton, 127 N. Y. S. (2d) 454, decided December 30, 1953, which defendant contends, but I do not believe, is easily distinguished from the case we review, the Supreme Court, Appellate Division, Second Department, said:—
“1. Statute providing that if an attorney dies, is removed or suspended or otherwise becomes disabled to act at any time before judgment in an action, no further proceedings shall be taken in action against party for whom he appeared until 30 days after notice to appoint another attorney has been given, does not relate to removal or suspension of attorney from the case, or his disability to proceed therein, when such removal, suspension or disability is caused by voluntary act of attorney or client or by both, but it connotes a force majeure, such as death, *253mental or physical incompetency or other act not of a voluntary character. Civil Practice Act. Section 240.
“2. Purpose of statute declaring that if an attorney dies, is removed or suspended or otherwise becomes disabled to act at any time before judgment, no further proceedings shall be taken against party for whom he appeared until thirty days after notice to appoint another attorney has been given is to afford a litigant who has, through no act or fault of his own, been deprived of the services of his counsel, a reasonable opportunity to obtain new counsel before further proceedings are taken against him in the action, and thus a client’s voluntary discharge of his attorney after trial, but before signing of judgment, did not entitle defendants to benefit of the thirty day provision. Civil Practice Act, Section 240.
“3. Until an attorney of record is discharged in the mode prescribed by law, consisting of either an order of the court or by stipulations signed by the attorney and the client, the attorney is authorized to a.ct for all purposes incidental to the entry and enforcement of the judgment, and as to adverse parties his authority continues unabated, but client may retain another attorney for purpose of prosecuting an appeal, without necessity of any formal substitution. Rules of Civil Practice, rule 56; Civil Practice Act, Sections 99, subd. 3, 240, 612.
“4. Statute declaring that if an attorney dies, is removed or suspended within time fixed by law to take an appeal, without having served notice of appeal, such notice may be served within sixty days from date of death, removal or suspension, did not apply to situation in which client discharged attorney following trial, but before signing an entry of judgment, and did not extend the time to appeal when removal at any events occurred prior to service on attorney of copy of judgment, thereby commencing the time fixed by law for taking the appeal. Rules of Civil Practice, rule 56 Civil Practice Act, Sections 99, subd. 3, 240, 612.”
Concerning the question raised by defendant that the judgment was rendered by the New York court subsequent to receipt by that court that the relationship of attorney and client no longer existed between defendant and Attorney Barnes and Section 240 of the New York Civil Practice Act it is stated in the case of Hendry v. Hilton, supra, that:—
“Obviously, the purpose of the statute, civil Practice Act, Section 240, is to afford a litigant, who has, through no act or fault of his own, been deprived of the services of his counsel, a reasonable opportunity to obtain new counsel before further proceedings are taken against him in the action. That purpose is fully subserved if the application of the statute be confined to causes which, as to the client, may be said to arise from a force majeure or one over which he has no control. A client’s voluntary discharge of his attorney is plainly not such a cause.
“It may be noted that in a comparatively recent decision, Thomas v. Thomas, 178 Misc., 394, 34 N. Y. S. (2d) 320, a contrary view is expressed. It was there held that an attorney’s discharge by a client is a removal or disability within the purview of the statute. Civil Practice Act, Section 240. For the reasons already assigned we do not subscribe to that view.
“If- section 240 may not be invoked by the defendants, then it fol*254lows that the service of the copy of the judgment with notice of entry upon their original attorney on July 10, 1953, was valid. Until an attorney of record is discharged in the mode prescribed by law, Rules Civil Practice, rule 56, that is, by order of the court or by stipulation signed by the attorney and the client, the attorney is authorized to act for all purposes incidental to the entry and enforcement of the judgment; as to the adverse parties his authority continues unabated. Ohlquist v. Nordstrom, 143 Misc. 502, 257 N. Y. S. 711, affirmed 238 App. Div. 766, 261 N. Y. S. 1039, affirmed 262 N. Y. 696, 188 N. E. 125, supra; Commercial Bank v. Foltz, 13 App. Div. 603, 43 N. Y. S. 985, supra; Lusk v. Hastings, 1 Hill 656; Miller v. Shall, 67 Barb. 446. Of course, for the purpose of prosecuting an appeal from the judgment the client is free to retain another attorney without the necessity of any formal substitution. Gradl v. Saulpaugh, 268 App. Div. 787, 49 N. Y. S. (2d) 51, and cases cited there and in 70 A. L. R. 836.”
In the case of Gang v. Gang, 171 N. E. 568, it is said:—
“Order of Appellate Division modifying order in special proceeding to compel refund of money received from client is appealable to Court of Appeals as matter of right.
“Appellate Division’s modification of Special Term’s order is assumed modified on error of law, in absence of contrary showing.
“Court of appeals applies to final orders same presumption on reversal by appellate division that is applied to judgments.”
In the case of McCloskey v. McCloskey, 128 N. Y. S. (2d) 24, the court said:—
“This is a motion by plaintiff-wife for an order enjoining defendant-husband from proceeding with the prosecution of his action for divorce instituted by him in the state of Nevada. The moving papers were served upon defendant’s attorneys who had previously appeared for him in the separation action commenced by plaintiff wherein temporary alimony and counsel fee had been awarded, Defendant has defaulted in his payments and is now in arrears. Defendant left the State of New York and went to Nevada where he started his action for divorce against plaintiff by publication. Defendant’s attorneys have appeared specially on this motion contending that this court has no jurisdiction as service upon the attorneys was improper since they no longer represented defendant. This position is not well taken. The motion is part of and incidental to the separation action and plaintiff having shown prima facie that defendant’s alleged residence in Nevada was a sham this court has jurisdiction over the defendant for the purpose of granting injunctive relief based upon the original service of the summons in the separation action. Where the husband has appeared generally in an action for separation brought against him in the courts of this state a notice of motion in which the wife seeks an order restraining the prosecution of a foreign divorce may properly be served upon the attorneys who appeared for him in the separation action. Garvin v. Garvin, 302 N. Y. 96, 96 N. E. (2d) 721.”
It can be said in this appeal in substance concerning defendant, and as applicable, as was said in the case of Durlacher v. Durlacher, 17 N. Y. S. (2d) 643 at 645:—
*255“The defendant’s claim of unconstitutionality follows this line of reasoning: (a) that since the defendant was not bodily within, or a resident of, the state when the statute was enacted or thereafter, the court could acquire no jurisdiction over him to direct the entry of a personal judgment against him without personal notice, and (b) that the notice provided for by the statute and given him under the order to show cause was not personal and was, therefore, insufficient to confer such jurisdiction. He argues that the jurisdiction of his person obtained when the original judgment of separation was rendered in 1934 does not supply a jurisdictional basis for the money judgment sought upon this application, since such money judgment was only authorized under a statute enacted in 1939. He further argues that to hold the statute constitutional it must be interpreted as applying only either prospectively to judgments entered after its enactment or to defendants who were subject to the sovereignty of the state at the time of its enactment or thereafter. Under either interpretation, says the defendant, the statute will not permit the entry of the judgment applied for here.
“The fallacy of the defendant’s contention lies in the fact that it interprets the statute as providing for the rendition of a new judgment when in fact its only purpose was to furnish a new means of effective enforcement of an old judgment. The statute extended no right to the plaintiff that she did not already have. It added nothing to the defendant’s burden. The judgment entered in 1934 directed the payment of monthly alimony of $833.33, and that direction imposed a binding obligation on the defendant. It was not and could not be affected by his change of residence or by his absence from the jurisdiction. Prior to 1939 the statutory remedies for a failure to comply with such direction were sequestration and contempt proceedings. Section 1171-b added another statutory remedy, to wit, enforcement by execution. That that was its only purpose appears not only from the caption of the section, but from its last sentence.”
I conclude that the judgment of the trial court was sound and free from error prejudicial to defendant and in any of the respects urged by him in his assigned grounds of error quoted supra. Accordingly the judgment of the trial court must be affirmed, as my associates have held in a majority opinion.